Citation Nr: 1108647	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Evaluation of lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision rendered by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of an evaluation higher than 10 percent disabling for lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack).  She maintains that her disability is more severe than evaluated.  

The appellant had a QTC examination in August 2006.  During this examination, she reported constant weakness and chronic pain.  Examination revealed flexion to 60 degrees with pain and extension to 15 degrees with pain.  In October 2006, the appellant stated that she had shooting pain down the back side of the right leg.  She was afforded a VA compensation and pension examination in March 2010.  During this examination, she reported limitation in walking because of pain.  She also reported weakness.  Range of motion was noted to be within normal limits.  The VA examiner related that the objective factors were stiffness, decreased motion, numbness, weakness, and pain in the lower back radiating to both legs and right hip.  He related that the objective factors were tenderness lumbosacral spine and pain at rest with normal range of motion of the lumbar spine.

The appellant has related that she has near constant pain.  During her December 2010 hearing, she indicated that she has pain everyday as well as tingling and numbness.  The numbness was noted to be on the lower right.  Although the March 2010 examination found that she had full range of motion, the appellant stated that on that day she was in pain and that when she bent down to pick something up she moaned.  She believed that the examiner heard her.  According to the appellant, while walking to the office, she was "wobbly" and slow moving.  She reported that she was not able to bend and that she had pain with range of motion.  She related that she was unable to bend halfway before she felt pain.  The appellant expressed dissatisfaction with her August 2006 and March 2010 examinations.  

Based on the evidence presented, we find that another VA compensation and pension examination is warranted.  In this regard, we note that the appellant has related painful motion; however, the March 2010 the examiner does not clearly state at which degree range of motion becomes painful.  In fact, there is no indication that range of motion is limited by pain.  This is clearly in conflict with prior examinations and the appellant's statements of record.  The lay and medical evidence appear to be in conflict here.  As such, another examination is warranted to determine the nature and extent of the appellant's lumbar strain disability to include any neurological manifestations.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that another examination is necessary to adequately decide this claim.  

We also note that the appellant has submitted additional evidence to support her claim to include a statement from her son and medical evidence pertaining to her back disability.  During her hearing, her representative mentioned that additional evidence would be submitted and that he would "put the appropriate waiver on" the additional evidence.  However, no waiver has been submitted and it is unclear if an oral waiver was intended at the hearing.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2010).  Since this matter is being remanded, the RO will be able to review the additional evidence.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA compensation and pension examination to determine the severity of her lumbar disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also conduct neurological testing and include all findings in the report.  A complete rationale should be provided for any opinion(s) expressed.

2.  After all completed development, the RO should then readjudicate the claim, including reviewing all newly obtained evidence.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


